DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. 359,394 in view of Halliday 5,149,120.
In regard to claim 1, Jones et al. discloses a joint for hydraulic articulation, comprising:
An upstream body B internally comprising an inlet water path A with a water inlet of the 
joint;
A downstream body D internally comprising an outlet water path with a water outlet E of 
the of the joint, the inlet water path and the outlet water path being in fluid communication with each other, the joint further comprising a joining device which rotatably couples the upstream body and the downstream body with respect to a hinging axis, the joining device comprising:
at least one male element C extended along the hinging axis and provided with an outer 
thread; and
a female element (threaded bore in D accepting threaded male end of C) provided with an 
inner thread, the outer thread being engaged within the inner thread.
	Jones et al. discloses a threaded bolt for securely connecting two portions of the articulation joint, but does not disclose the use of an adhesive on the threaded portion of the connection.  Halliday teaches that it is common and well known in the art to use adhesive on the threaded portion of a pivot bolt 71 (see col. 3, line 12) in order to more securely join portions of an articulated joint.  Therefore it would have been obvious to one of ordinary skill in the art to modify the threads of Jones et al. to include an adhesive, as taught by Halliday, in order to better secure the two bodies of the articulated joint.
	In regard to claim 2, the upstream body and the downstream body both comprise a respective transverse tubular portion, the two transverse tubular portions being coaxial to the hinging axis and their open ends being opposite each other, so as to define a fluid passage between the upstream body and the downstream body (see fig. 2).
In regard to claim 3, comprising a sliding sleeve I or ring interposed between the 
upstream body and the downstream body.
	In regard to claim 4, the sliding sleeve is externally supported by an end portion of the two transverse tubular portions B, D.
	In regard to claim 5, further comprising a cylindrical finishing bushing K covering the sliding sleeve I.
	In regard to claim 9, the sliding sleeve I is monolithic, but is unclear if the sleeve is made from a plastic material. However, it would have been obvious to one of ordinary skill in the art to make the sliding sleeve from a plastic material because the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
	In regard to claim 10, wherein at least one of the male element and the female element comprises a stem C provided with a terminal head G, the terminal head abutting, except for a possible interposition of washers, onto an abutment surface of the upstream body B.
	In regard to claim 11, at least one of the male element and the female element comprises sealing means J to avoid the leakage of water outside the joint.
	In regard to claim 12, the terminal head G is hidden in a housing seat (raised externally threaded portion attached to cap H) of the upstream body B.
	In regard to claim 13, the housing seat is closed by a finishing plate H of metallic material.
In regard to claim 15, wherein said joining device is a binding screw C which crosses in succession said upstream body and said downstream body (see fig. 2).
In regard to claim 16, wherein said joining device C is a stud screw comprising a screw which crosses at least one of said upstream body and said downstream body and a threaded insert (internally threaded portion of D accepting C), which is integral to the downstream body, wherein the screw engages.
Allowable Subject Matter
Claims 6-8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Campbell, Moran, Bridges, Maclellan, Muend, Morse, Heinrich, Shaw, Deckert, Lindabury, Wythoff, Goughneour, Erickson, van der Meijden, Yehud, and Yu disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679